Citation Nr: 0737352	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  97-06 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
status post lateral meniscectomy of the left knee, with post-
traumatic arthritis.  

2.  Entitlement to service connection for a cervical spine 
disability, either directly or as secondary to the veteran's 
service-connected low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1982 to June 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions, dated in January 1994 and 
October 2000, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, AL.  

The veteran appeared before a Veterans Law Judge in a video 
hearing from Montgomery in May 1999 to present testimony on 
the issue of an increased rating for the knee.  The hearing 
transcript has been associated with the claims file.  The 
veteran also appeared before a different Veterans Law Judge 
in an additional video hearing in October 2001, on the issues 
of the increased rating and service connection for the neck 
disability.  That hearing transcript is also associated with 
the claims file. 

In a decision by a panel of 3 Veterans Law Judges, dated in 
December 2005, the Board denied the veteran's claim for an 
increased rating in excess of 20 percent for a left knee 
disability, his service connection claim for a cervical spine 
disability to include as secondary to the service-connected 
low back disability and remanded his service connection claim 
for a right leg disability to include as secondary to the low 
back disability.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order, entered in March 2007, the 
Court granted the Joint Motion to Remand of the parties, 
Secretary of VA and the veteran, represented by counsel, and 
remanded the case to the Board for readjudication consistent 
with the Joint Motion.

The veteran's service connection claim for a right leg 
disability to include as secondary to the low back 
disability, which was remanded in December 2005 has not been 
recertified to the Board and thus the Board does not 
currently have jurisdiction over this claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion to Remand, the parties stated that in 
February 2000 the veteran was afforded a VA examination to 
determine the severity of his service-connected left knee 
disability and subsequently testified that he missed three 
months of work in the past year due to his physical 
disabilities.  The parties agreed that the Board should order 
an additional opinion.  The parties also stipulated that the 
February 2000 VA examination was inadequate because it did 
not sufficiently address functional loss due to flare-ups or 
the extent that pain limits motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  When rating a disability of the 
musculoskeletal system, functional loss due to pain, weakened 
movement, fatigability, and pain on movement are factors to 
be considered.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The parties also stipulated that an April 2002 opinion 
rendered by the Veterans Health Administration did not 
adequately address whether the veteran's service-connected 
low back disability aggravated his nonservice-connected 
cervical spine disability and, on remand, a new opinion to 
address this issue should be secured.  

In order to comply with the Joint Motion, further evidentiary 
development is necessary under the duty to assist, and the 
case is REMANDED for the following:

1.  The RO should review the record and 
take necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  The RO should ensure that 
the veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate the increased 
rating claim for a left knee disability, 
as well as the evidence necessary to 
establish service connection on a direct 
and secondary basis for a cervical spine 
disability, (b) the information and 
evidence that VA will seek to provide, (c) 
the information and evidence that the 
veteran is expected to provide, and 
(d) any pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  The letter should also 
advise the veteran of the evidence 
necessary to establish disability ratings 
and effective dates for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine the 
current degree of left knee impairment.  
The veteran's file must be made available 
for review by the examiner.

a.)  The examiner should comment 
whether there is slight, moderate or 
severe recurrent subluxation or 
lateral instability.  The 
examination must include a 
description of range of motion in 
degrees of flexion and extension.

b.)  The examiner is asked to 
describe any additional functional 
loss due to pain, supported by 
adequate pathology and evidenced by 
the visible behavior of the claimant 
undertaking the motion, weakness, 
weakened movement, excess 
fatigability, or pain on movement, 
interfering with sitting standing, 
or weight-bearing.  Any additional 
functional loss should be expressed 
in terms of additional limitation of 
motion.

c.)  The examiner is asked to 
describe any additional functional 
loss during flare-ups or 
exacerbations.  The additional 
functional loss should be expressed 
in terms of additional limitation of 
motion.  If flare-ups or 
exacerbations can not be duplicated 
on examination, the examiner is 
asked to make a reasonable estimate.

d.)  The examiner should comment on 
the effect the service-connected 
left knee disability has on the 
veteran's ability to be gainfully 
employed, taking under consideration 
the veteran's background.  

3.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the current nature and etiology of his 
cervical spine disability, to include as 
secondary to his service connected low 
back disability.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  

The examiner should express an 
opinion on whether it is at least as 
likely as not that the 
service-connected low back 
disability aggravated the 
nonservice-connected cervical spine 
disability, that is, the service-
connected low back disability caused 
the nonservice-connected cervical 
spine disability or the 
service-connected low back 
disability permanently made worse 
the nonservice-connected cervical 
spine disability as contrasted to a 
worsening of symptoms.

In formulating an opinion, the 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  

4.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

